DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 appears to omit a word before the word “due” in Line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shnittman et al. (US 2012/0169497 A1).
Regarding Claim 1-2 and 11-12, Schnittman discloses a vacuum cleaner comprising: a housing; a debris chamber (50) defined within the housing; and a motor assembly connected to the housing and operable to generate airflow through the debris chamber, the motor assembly including a motor (780) and an impeller (817); and a 
Regarding Claim 2, Schnittman discloses the vacuum cleaner of Claim 1, as previously presented above, further comprising a piezoelectric device (1134, piezo-speaker) communicatively coupled to the controller, and wherein the memory (225) includes instructions that further program the processor to generate the human perceptible audible alert using the piezoelectric device (1134). See Paragraph 0211.
Regarding Claim 11, Shnittman meets all of the limitations of Claim 11, as best understood, as applied to Claim 1 above.
Regarding Claim 12, Shnittman meets all of the limitations of Claim 12, as best understood, as applied to Claim 2 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman in view of Lawson McLean et al. (US 2019/0183305 A1).
Regarding Claim 3, Scnhittman discloses the vacuum cleaner of Claim 1, as previously presented above.
Schnittman may not explicitly disclose wherein the memory includes instructions that further program the processor to generate the human perceptible audible alert by alternating a speed of operation of the motor between a first speed and a second speed repeatedly for a period of time.
However, Lawson McLean teaches a vacuum cleaner comprising of wherein the memory includes instructions that further program the processor to generate the human perceptible audible alert by alternating a speed of operation of the motor between a first speed and a second speed repeatedly for a period of time. See Lawson McLean, Paragraph 0006, stating that “the vacuum cleaner can provide a user with information based on these parameters . . .  pulsing the vacuum motor to provide an audible indication that the vacuum cleaner is blocked.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman, wherein the memory includes instructions that further program the processor to generate the human perceptible audible alert by alternating a speed of operation of the motor between a first speed and a second speed repeatedly for a period of time (i.e. “pulsing), as taught by Lawson McLean, as a known alternative means of providing the user with an indication of an alert condition,  requiring only routine experimentations, without any new or unexpected results.
Regarding Claim 13, Shnittman, as modified, meets all of the limitations of Claim 13, as best understood, as applied to Claim 3 above.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman in view of Lawson McLean, in further view of Zahuranec et al. (US 8,099,825 B2).
Regarding Claim 4, Schnittman, as modified, discloses the vacuum cleaner of Claim 3, as previously presented above.
Schnittman, as modified, may not explicitly disclose wherein the memory includes instructions that further program the processor to operate at the first speed by applying full power to the motor, and to operate at the second speed by applying less than full power to the motor.	
However, Zahuranec teaches wherein the memory includes instructions that further program the processor to operate at the first speed by applying full power (100% for higher speed) to the motor (44), and to operate at the second speed (80% for low speed) by applying less than full power to the motor (44). See Zahuranec, Col. 2, Lines 29-46.	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman, as modified, wherein the memory includes instructions that further program the processor to operate at the first speed by applying full power to the motor, and to operate at the second speed by applying less than full power to the motor, as taught by Zahuranec, as a means of keeping the motor temperature from exceeding a preset value and informing the user of an alert condition.	
Regarding Claim 5, Schnittman, as modified, discloses the vacuum cleaner of Claim 4, as previously presented above. Schnittman, as modified, teaches as second speed of 90% of full power and/or 80% of full power. See Zahuranec, Col. 2, Lines 29-46.
Schnittman, as modified, may not explicitly disclose wherein the memory includes instructions that further program the processor to operate at the second speed by applying twenty-five percent of full power to the motor. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schnittman, as modified, wherein the memory includes instructions that further program the processor to operate at the second speed by applying twenty-five percent of full power to the motor, as a matter of design choice, requiring routine experimentation with predictable results. Additionally, it has been held that changes in size/proportions and/or the recitation of relative dimensions does not establish patentability over the prior art when the device having the claimed relative dimensions would not perform differently than the prior art device. See MPEP 2144.04.IV.A. It is further noted that the specification does not indicate the criticality of the “twenty-five percent of full power” nor any evidence of a new or unexpected result.	
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman in view of Zahuranec et al.
Regarding Claim 6, Schnittman discloses the vacuum cleaner of Claim 1, as previously presented above.
Schnittman, does not explicitly disclose a temperature sensor positioned to detect a temperature of a drive component associated with the motor, and wherein the memory includes instructions that further program the processor to: receive the temperature of the drive component associated with the motor from the temperature sensor; and detect the alert condition when the temperature of the drive component associated with the motor equals or exceeds a temperature threshold.
However, Zahuranec teaches a vacuum cleaner comprise of a temperature sensor positioned to detect a temperature of a drive component associated with the motor, and wherein the memory includes instructions that further program the processor to: receive the temperature of the drive component associated with the motor from the temperature sensor; and detect the alert condition when the temperature of the drive component associated with the motor equals or exceeds a temperature threshold. See Zahuranec, Col. 3, Lines 1-7.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman to further comprise of a temperature sensor positioned to detect a temperature of a drive component associated with the motor, and wherein the memory includes instructions that further program the processor to: receive the temperature of the drive component associated with the motor from the temperature sensor; and detect the alert condition when the temperature of the drive component associated with the motor equals or exceeds a temperature threshold, as taught by Zahuranec, as a means of preventing damage to the motor from overheating and informing the user of an alert condition.
Regarding Claim 14, Shnittman, as modified, meets all of the limitations of Claim 14, as best understood, as applied to Claim 6 above.
Claim 7-10 and 15-16, is rejected under 35 U.S.C. 103 as being unpatentable over Schnittman in view of Won et al. (US 2008/0282494 A1).
Regarding Claim 7, Schnittman discloses the vacuum cleaner of Claim 1, as previously presented above, further comprising of a battery (220, See Paragraph 0118). Schnittman further discloses a voltage sensor to determine the power of the battery available to get the robot back to the maintenance station, which includes an alert of a low voltage condition by reduction in power. See Schnittman, Paragraph 0048. 
Schnittman, may not explicitly disclose a voltage sensor to detect a voltage output of the battery, and wherein the memory includes instructions that further program the processor to: receive the detected voltage output of the battery; and detect the alert condition when the voltage output of the battery is less than a voltage threshold.
However, Won teaches a battery (302), and a voltage sensor (1050) to detect a voltage output of the battery (302), and wherein the memory includes instructions that further program the processor to receive the detected voltage output of the battery; and detect the alert condition when the voltage output of the battery is less than a voltage threshold. See Won, Paragraph 0087.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman to further comprise of a voltage sensor to detect a voltage output of the battery, and wherein the memory includes instructions that further program the processor to receive the detected voltage output of the battery; and detect the alert condition when the voltage output of the battery is less than a voltage threshold, as taught by Won, for the purpose of making sure the vacuum has adequate power to return the vacuum to the charging station, and alert a user of an alert condition. 
Regarding Claim 8, Schnittman discloses the vacuum cleaner of Claim 1, as previously presented above.
Schnittman, may not explicitly disclose wherein the memory includes instructions that further program the processor to detect the alert condition when a fault occurs in the motor.
However, Won teaches wherein the memory includes instructions that further program the processor to detect the alert condition when a fault occurs (yellow for motor jam) in the motor. See Won, Paragraph 0087.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman to further comprise of wherein the memory includes instructions that further program the processor to detect the alert condition when a fault occurs in the motor, as taught by Won, for the purpose of alerting the user when there is a jam in the motor.
Regarding Claim 9, Schnittman discloses the vacuum cleaner of Claim 1, as previously presented above.
Schnittman, may not explicitly disclose wherein the memory includes instructions that further program the processor to detect the alert condition when a predetermined maintenance of the vacuum cleaner is due.
However, Won teaches wherein the memory includes instructions that further program the processor to detect the alert condition when a predetermined maintenance of the vacuum cleaner is due (red for service or maintenance replacement) in the motor. See Won, Paragraph 0087.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman to further comprise of wherein the memory includes instructions that further program the processor to detect the alert condition when a fault occurs in the motor, as taught by Won, for the purpose of alerting the user when service or maintenance is required.
Regarding Claim 10, Schnittman discloses the vacuum cleaner of Claim 1, as previously presented above. Schnittman do disclose that the audio indicator is capable of emitting multitple different sounds such as a steady tone, a ring tone, a trill, a buzzing, an intermittent sound, or any other audible indication.
Schnittman, may not explicitly disclose wherein the memory includes instructions that further program the processor to detect a plurality of different alert conditions and generate a different human perceptible audible alert in response to detection of each different alert condition.
However, Won teaches wherein the memory includes instructions that further program the processor to detect a plurality of different alert conditions and generate a different human perceptible audible alert in response to detection of each different alert condition. See Won, Paragraph 0087, teaching multiple colors for multiple different alert conditions.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Schnittman to further comprise of wherein the memory includes instructions that further program the processor to detect a plurality of different alert conditions and generate a different human perceptible audible alert in response to detection of each different alert condition, as taught by Won, for the purpose of allowing a user to be informed of multiple different alert conditions and to be able to distinguish between the different alert conditions.
Regarding Claim 15, Shnittman, as modified, meets all of the limitations of Claim 15, as best understood, as applied to Claim 7 above.
Regarding Claim 16, Shnittman, as modified, meets all of the limitations of Claim 16, as best understood, as applied to Claim 10 above.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman, in view of Won, in further view of Zahuranec et al.
Regarding Claim 17-19, Shnittman, as modified by Won, in further view of Zahuranec, meets all of the limitations of Claims 17-20, as best understood, as applied to Claims 1, and 6-9 above.
Regarding Claim 20, Shnittman, as modified by Won, in further view of Zahuranec, meets all of the limitations of Claims 20, as best understood, as applied to Claims 1, and 6-10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723